Case 4:19-cv-00585 Document 62-3 Filed on 10/21/20 in TXSD Page 1 of 38




                                                        EXHIBIT C
Case 4:19-cv-00585 Document 62-3 Filed on 10/21/20 in TXSD Page 2 of 38    1



    1                    UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF TEXAS
    2                          HOUSTON DIVISION
    3
         DANTE GORDON                       *     4:19-CV-00585
    4                                       *
         V.                                 *     2:22 P.M. to 2:56 P.M.
    5                                       *
         SIG SAUER, INC.                    *     AUGUST 21, 2019
    6
                            HEARING ON MOTIONS
    7       BEFORE THE HONORABLE CHIEF JUSTICE LEE H. ROSENTHAL
                           Volume 1 of 1 Volume
    8   APPEARANCES
        FOR THE PLAINTIFF:
    9   Mr. Joseph L. Marchese
        Bursor & Fisher, P.A.
  10    888 Seventh Avenue
        New York, New York 10019
  11    (646) 837-7150
           and
  12    Mr. Brandon Allen
        Reynolds Frizzell, LLP
  13    1100 Louisiana
        Suite 3500
  14    Houston, Texas 77002
        (713) 485-7200
  15
     FOR THE DEFENDANT:
  16 Mr. David Brent Dwerlkotte
     Shook, Hardy & Bacon, LLP
  17 2555 Grand Boulevard
     Kansas City, Missouri 64108-2613
  18 (816) 474-6550
        and
  19 Mr. Robert Laurent Joyce
     Littleton Park
  20 4 Manhattanville Road
     Suite 202
  21 Purchase, New York 10577
     (914) 417-3419
  22
     Court Reporter:
  23 Laura Wells, RPR, RMR, CRR
     515 Rusk Street, Suite 8004
  24 Houston, Texas 77002
  25 Proceedings recorded by mechanical stenography.
     Transcript produced by computer-assisted transcription.
                                  Laura Wells, CRR, RDR
       Case 4:19-cv-00585 Document 62-3 Filed on 10/21/20 in TXSD Page 3 of 38   2



            1                              PROCEEDINGS
            2            THE COURT: All right. Dante Gordon v. SIG
            3 Sauer. Come on up and state your appearances.
            4            MR. MARCHESE: Good afternoon, Your Honor.
02:22:52    5 Joseph Marchese of Bursor & Fisher for the plaintiff.
            6            MR. ALLEN: Brandon Allen with Reynolds Frizzell,
            7 co-counsel for the plaintiff.
            8            MR. DWERLKOTTE: Good afternoon, Your Honor.
            9 Brent Dwerlkotte for defendant SIG Sauer.
02:23:10   10            THE COURT: Thank you very much.
           11            MR. JOYCE: Good afternoon, Your Honor. Rob
           12 Joyce with Littleton Park for defendant SIG Sauer.
           13            THE COURT: Thank you. All right. So we have
           14 some very interesting issues. Most of the issues deal
02:23:44   15 with whether a claim has been stated but, more
           16 importantly, whether certification of the classes that are
           17 proposed is permissible. A very interesting case.
           18      Have there been any other cases, based on this alleged
           19 defect, that have been filed?
02:24:03   20            MR. JOYCE: No, Your Honor. As indicated in the
           21 papers, there is a class action pending in Missouri
           22 alleging a different unrelated alleged defect.
           23            THE COURT: With the same model?
           24            MR. JOYCE: The same model, right. But that
02:24:23   25 hasn't -- that's just at the allegation stage. That's

                                         Laura Wells, CRR, RDR
       Case 4:19-cv-00585 Document 62-3 Filed on 10/21/20 in TXSD Page 4 of 38   3



            1 also subject to a pending dispositive motion.
            2            THE COURT: Okay. Very good. Okay. I did want
            3 to ask questions of counsel for the plaintiff focusing on
            4 the allegations that Mr. Gordon understood from reviewing
02:24:55    5 unspecified materials that there had been certain
            6 representations made.
            7      He doesn't ever, as best I can tell, tie together or
            8 connect what he reviewed to the "Safety Without
            9 Compromise" marketing campaign that he references.
02:25:25   10 Doesn't allege when it started. Doesn't allege what it
           11 was that he looked at. Doesn't allege when he looked at
           12 it. Doesn't allege the specific statements made. He just
           13 says I looked at stuff and here is what I understood.
           14      How can that be enough and why isn't there more?
02:25:43   15            MR. MARCHESE: Thank you, Your Honor. Actually,
           16 in Paragraph 8 of the first-amended complaint we do allege
           17 the specific representations, which is that the gun was
           18 quote-unquote drop safe.
           19            THE COURT: But where was that representation?
02:26:01   20            MR. MARCHESE: It was in the marketing materials.
           21            THE COURT: What marketing materials?
           22            MR. MARCHESE: I believe, standing here today,
           23 that it was on the website.
           24            THE COURT: Okay. That's not alleged. You need
02:26:13   25 to allege the when, the what, the how. This is a 9(b)

                                         Laura Wells, CRR, RDR
       Case 4:19-cv-00585 Document 62-3 Filed on 10/21/20 in TXSD Page 5 of 38   4



            1 heightened disclosure requirement. You don't allege that.
            2            MR. MARCHESE: With respect to warranty claims, I
            3 mean, the plaintiff is bringing a variety of warranty
            4 claims, Your Honor.
02:26:31    5            THE COURT: Yes.
            6            MR. MARCHESE: Also bringing a claim for unjust
            7 enrichment.
            8            THE COURT: And fraud.
            9            MR. MARCHESE: Some fraud and then the Texas
02:26:39   10 Deceptive Practices -- Trade Practices Act and the
           11 warrantied claims, Your Honor, are not a 9(b) pleading
           12 standard. That's a Rule 8 pleading standard. And so I,
           13 you know, respectfully disagree that with respect to those
           14 claims we have to meet the heightened standard.
02:26:59   15            THE COURT: But on the claims that do require a
           16 heightened pleading standard, that do have that apply, can
           17 you amend to make clearer precisely what he looked at and
           18 precisely what statements were on what he looked at when
           19 he looked at them in relationship to when he purchased the
02:27:20   20 weapon?
           21            MR. MARCHESE: I believe we can do that, Your
           22 Honor.
           23            THE COURT: But you haven't yet?
           24            MR. MARCHESE: Well, I had -- I had thought that
02:27:28   25 our allegations were sufficient because in Paragraph 8 of

                                         Laura Wells, CRR, RDR
       Case 4:19-cv-00585 Document 62-3 Filed on 10/21/20 in TXSD Page 6 of 38   5



            1 the complaint, although he doesn't allege a specific time,
            2 the plaintiff does state that he remembers reviewing the
            3 drop-safe claims prior to making his purchase and that he
            4 relied on those claims in making his purchase and he also
02:27:50    5 states that he would not have purchased the gun had he
            6 known that those -- that those claims were not true. So
            7 that's all in there.
            8            THE COURT: And if I found it insufficient, you
            9 think that --
02:28:04   10            MR. MARCHESE: Well, I would ask -- I would ask
           11 for leave to amend if Your Honor had thought that that was
           12 insufficient.
           13            THE COURT: Okay. In what years did SIG Sauer
           14 make the safety -- begin the "Safety Without Compromise"
02:28:19   15 campaign? Does anybody know?
           16            MR. JOYCE: Well, Your Honor, the assertion that
           17 the plaintiff relied on a statement on the --
           18            THE COURT: Drop safety.
           19            MR. JOYCE: -- on the website that the firearm
02:28:38   20 won't discharge unless you pull the trigger, I think is
           21 what he is referring to, and then ignored the actual
           22 product manual that goes with the pistol that specifically
           23 has a warning with a picture that says, Do not drop your
           24 firearm, any firearm can discharge if dropped. All right.
02:28:57   25      So I think that assertion is just not plausible. It's

                                         Laura Wells, CRR, RDR
       Case 4:19-cv-00585 Document 62-3 Filed on 10/21/20 in TXSD Page 7 of 38   6



            1 not -- it doesn't withstand -- you know, it doesn't
            2 withstand the particularity requirement with respect to
            3 the --
            4            THE COURT: Well, it's particular.
02:29:13    5            MR. JOYCE: Well, it's not plausible.
            6            THE COURT: It's not what?
            7            MR. JOYCE: It's not plausible. It has got to be
            8 particular but it also has to be --
            9            THE COURT: Would it be plausible if the manual
02:29:21   10 statement wasn't there?
           11            MR. JOYCE: I think that's a better -- that's a
           12 closer -- that's a closer call and maybe --
           13            THE COURT: When was the manual provided? Before
           14 or after the weapon was purchased?
02:29:32   15            MR. JOYCE: It's provided with the purchase of
           16 every firearm. Every firearm there is a warning manual --
           17            THE COURT: At the time of the purchase.
           18            MR. JOYCE: -- or instruction manual at the time
           19 of purchase, right.
02:29:41   20            THE COURT: All right.
           21            MR. JOYCE: And the warning manual is also on the
           22 internet. It's available that way, also. But it's
           23 physically provided.
           24            THE COURT: So it's on the same website that the
02:29:49   25 statements would have been included?

                                         Laura Wells, CRR, RDR
       Case 4:19-cv-00585 Document 62-3 Filed on 10/21/20 in TXSD Page 8 of 38   7



            1            MR. JOYCE: Yes. Yes.
            2            THE COURT: All right. Let me switch to a
            3 slightly different aspect of the question. Did all of
            4 this, the "Safety Without Compromise" marketing campaign
02:30:06    5 that -- was it largely a website campaign?
            6            MR. JOYCE: There may have been -- I can't say
            7 that there wouldn't be any point of sale, you know,
            8 brochure or any information like that. It's also
            9 undetermined at this point whether that information was
02:30:22   10 even on the website in 2014.
           11            THE COURT: Well, that's my question. Do you
           12 know when it went on the website? Does anybody?
           13            MR. JOYCE: We don't know that information.
           14            MR. MARCHESE: I would need discovery on that,
02:30:32   15 Your Honor. They would know better than I.
           16            THE COURT: So your client says it was on the
           17 website at the time he made his purchase in 2014?
           18            MR. MARCHESE: That's what he told me that he
           19 recalls.
02:30:38   20            THE COURT: Which was the first year that the
           21 weapon was marketed?
           22            MR. JOYCE: Right. That's not in the pleading
           23 though, Your Honor. The pleading doesn't say the
           24 plaintiff reviewed the website and he made -- he noticed
02:30:48   25 that on the website and he made his --

                                         Laura Wells, CRR, RDR
       Case 4:19-cv-00585 Document 62-3 Filed on 10/21/20 in TXSD Page 9 of 38   8



            1            THE COURT: No. It says the website and a bunch
            2 of materials. Sort of a --
            3            MR. MARCHESE: But it says he reviewed that claim
            4 and remembers it prior to making his purchase. That is
02:30:58    5 what is important.
            6            THE COURT: Well, it says he looked at marketing
            7 materials and documents accompanying the P320 before
            8 making his purchase that would have included the manual.
            9            MR. MARCHESE: Well, I don't know. First of all,
02:31:12   10 every gun, Your Honor, could -- could misfire when
           11 dropped. The issue is that this gun has a design that
           12 is --
           13            THE COURT: Had a tendency.
           14            MR. MARCHESE: -- has a design defect --
02:31:25   15            THE COURT: I understand.
           16            MR. MARCHESE: -- that is unduly prone.
           17            THE COURT: It was more likely to than other
           18 weapons. Is that a fair statement?
           19            MR. JOYCE: Well, Your Honor. This firearm met
02:31:33   20 every U.S. safety standard.
           21            THE COURT: No. No. That's not the issue.
           22 Their theory of liability is that it was more likely to
           23 fire when dropped than other weapons. Any weapon can but
           24 this one was more likely; is that right?
02:31:47   25            MR. MARCHESE: Yes. And you don't have to take

                                         Laura Wells, CRR, RDR
       Case 4:19-cv-00585 Document 62-3 Filed on 10/21/20 in TXSD Page 10 of 38   9



            1 our word for that. The Army said that, too.
            2            MR. JOYCE: Well, Your Honor, it had a
            3 vulnerability at a particular angle that was not tested
            4 for under that existing U.S. safety standards.
02:31:58    5            THE COURT: We're getting outside the pleadings
            6 here.
            7            MR. JOYCE: Well, that actually is in the
            8 pleading.
            9            THE COURT: Which part?
02:32:04   10            MR. DWERLKOTTE: Paragraph 48 and 49.
           11            THE COURT: That their internal testing revealed
           12 the --
           13            MR. JOYCE: 48 and 49.
           14            THE COURT: All right.
02:32:09   15            MR. JOYCE: And then the elephant in the room, of
           16 course, here, Your Honor, is that there was a safety
           17 upgrade made available to this plaintiff and every other
           18 purchaser --
           19            THE COURT: Well, I know. The voluntary upgrade
02:32:19   20 program.
           21            MR. JOYCE: -- that addresses that.
           22            THE COURT: All right. So before we get to that,
           23 let me ask one other question about the pre or at purchase
           24 representations. To the extent reliance is required for
02:32:36   25 the claims that rest on these promises that you have

                                         Laura Wells, CRR, RDR
       Case 4:19-cv-00585 Document 62-3 Filed on 10/21/20 in TXSD Page 11 of 38   10



            1 identified or representations and warranties that you have
            2 identified, can you address the concerns raised about
            3 whether when individual reliance is an issue,
            4 certification of a (b)3 class can be proper?
02:33:02    5            MR. MARCHESE: I can address that, Your Honor;
            6 but really, it's hard for me to address that right now
            7 without discovery because I need to know in discovery how
            8 pervasive these drop performance claims were on the
            9 marketing material.
02:33:20   10            THE COURT: That doesn't go to the question of
           11 reliance on the statements made at the time of the
           12 purchase. That's the issue.
           13            MR. MARCHESE: So, you know, once we get down the
           14 line, Your Honor, we are going to make a class
02:33:39   15 certification motion and there is going to be an
           16 opposition and so on and so forth. Right now we have a
           17 nationwide claim and we have got warranty claims and some
           18 states do have reliance.
           19            THE COURT: What about the common law fraud and
02:33:53   20 Texas Deceptive Trade Practices Act claims that are based
           21 on false and misleading statements? They require
           22 individual reliance.
           23            MR. MARCHESE: I believe that --
           24            THE COURT: Fraud does.
02:34:11   25            MR. MARCHESE: I believe that the drop

                                         Laura Wells, CRR, RDR
       Case 4:19-cv-00585 Document 62-3 Filed on 10/21/20 in TXSD Page 12 of 38   11



            1 performance claims were, basically, so material and so
            2 pervasive that some level of reliance could be presumed;
            3 but again, I would need discovery on this at the nascent
            4 stage of this litigation.
02:34:29    5            THE COURT: What is a case that says that
            6 discovery can be presumed because some -- that reliance
            7 can be presumed because something happens relatively
            8 frequently? There is a presumption of -- there is a
            9 presumption that can be applied in some securities cases
02:34:50   10 of reliance, based on the market; but I'm not aware of it
           11 in this kind of case. Cite me a case that does that.
           12            MR. MARCHESE: Sure. Ebin v. Kangadis.
           13            THE COURT: Sorry?
           14            MR. MARCHESE: Ebin v. Kangadis. It's a consumer
02:35:03   15 class action.
           16            THE COURT: Okay. We'll take a look.
           17            MR. MARCHESE: And also Hart v. -- I can't
           18 remember the name of the defendant but it is, basically,
           19 another consumer class action case in the Southern
02:35:12   20 District of New York. Judge --
           21            THE COURT: No. No. No. Texas. Start with the
           22 Fifth Circuit.
           23            MR. MARCHESE: Okay.
           24            THE COURT: What do you do with the Fifth
02:35:18   25 Circuit? Not Second Circuit.

                                         Laura Wells, CRR, RDR
       Case 4:19-cv-00585 Document 62-3 Filed on 10/21/20 in TXSD Page 13 of 38   12



            1            MR. MARCHESE: So I would give --
            2            THE COURT: Are you aware of any Fifth Circuit
            3 case?
            4            MR. MARCHESE: Not standing here at the moment,
02:35:27    5 Your Honor.
            6            THE COURT: All right. Are you aware of a
            7 case -- what is your best case that says if individual
            8 reliance is an element of the claim, certification of a
            9 class is improper for fraud claims, DTPA claims?
02:35:41   10            MR. DWERLKOTTE: Absolutely, Your Honor. What we
           11 did in our brief is I think we spelled out in all the
           12 jurisdictions whether reliance is required for
           13 warranty-type claims. We did that for every single state.
           14 So I don't think that any amount of discovery is going to
02:35:55   15 change that.
           16       You have got Texas is one of the states -- it's
           17 Exhibit 1 or Exhibit A -- that talks about reliance and
           18 that it's required. That's Omni USA v. Parker, 964
           19 F. Supp. 2d 805. We have also outlined unjust enrichment
02:36:14   20 elements in each state as well as fraudulent concealment
           21 in each state, Your Honor. I think that that --
           22            THE COURT: That raises two questions.
           23            MR. DWERLKOTTE: Sure.
           24            THE COURT: One is variations among the various
02:36:25   25 states, and the second is individual reliance as an

                                         Laura Wells, CRR, RDR
       Case 4:19-cv-00585 Document 62-3 Filed on 10/21/20 in TXSD Page 14 of 38   13



            1 element of a claim that may be so frequent that it raises
            2 a concern unrelated to variability.
            3            MR. DWERLKOTTE: Are we talking about the
            4 presumption? Is that what you are --
02:36:47    5            THE COURT: Yes.
            6            MR. DWERLKOTTE: So I think the only -- the only
            7 state that follows a presumption would be California, that
            8 there is a presumption that if a particular statement is
            9 in fact false in its material to a certain amount of
02:37:00   10 consumers that certain courts in California have allowed
           11 what they would call -- I would call it more of a -- not a
           12 presumption but a -- I just blanked on the word.
           13 Essentially a presumption, Your Honor, but only in
           14 California, not in Texas.
02:37:18   15            THE COURT: And what is your best Texas case that
           16 says that if reliance is an issue that class treatment is
           17 inappropriate?
           18            MR. DWERLKOTTE: I would cite the Cole case, the
           19 Rosa case, as well as Castano, Your Honor.
02:37:34   20            THE COURT: Do you want to -- and the Cole case
           21 raises one other issue, and that is the standing issue
           22 that you have challenged. But it seems to go against you
           23 on the standing issue. How is it -- do you distinguish it
           24 on that basis?
02:37:55   25            MR. DWERLKOTTE: I do, Your Honor. I think in

                                         Laura Wells, CRR, RDR
       Case 4:19-cv-00585 Document 62-3 Filed on 10/21/20 in TXSD Page 15 of 38   14



            1 Cole I think that the product had actually manifested the
            2 defect that the plaintiff claimed in that case. Whereas
            3 in this case our position is that Mr. Gordon's pistol has
            4 not manifested the defect, i.e. the drop fire.
02:38:18    5       And I think, just to add on to that, Your Honor, I
            6 think the Inman case -- it's a Texas Supreme Court case --
            7 lays out kind of the distinction between Cole and the
            8 situation that we're talking about here where in Cole the
            9 event actually happened but the defect was present either
02:38:36   10 at the time of sale or it actually occurred.
           11       Whereas here in the cases that we have cited, like
           12 Everett, those cases are clear that if an event has to
           13 occur and it could occur in the future, i.e. the drop
           14 event here, that those -- those type of allegations are
02:38:51   15 insufficient for standing, Your Honor.
           16            THE COURT: Did you want to respond?
           17            MR. MARCHESE: Well, I would just say that right
           18 now we are at the pleading stage, and I would certainly
           19 love the opportunity to brief all of these issues at the
02:39:02   20 class certification stage with respect to -- and provide
           21 the Court with a survey of different state laws and all of
           22 the elements and, you know, there are courts that certify
           23 fraud cases on a multi-state basis all the time.
           24            THE COURT: Well, SIG Sauer has already done an
02:39:22   25 analysis laying out variations among the various state

                                         Laura Wells, CRR, RDR
       Case 4:19-cv-00585 Document 62-3 Filed on 10/21/20 in TXSD Page 16 of 38   15



            1 laws. Is there any reason that precludes you from doing
            2 that as well?
            3            MR. MARCHESE: There is nothing that precludes me
            4 from doing it. I'm not sure we have done that yet. But
02:39:41    5 generally speaking, that's something that we would handle
            6 at the class certification stage after getting some
            7 discovery that might bear on some of these issues. With
            8 respect to whether there is --
            9            THE COURT: Why would discovery bear on the
02:39:55   10 variability of state law? That's something that doesn't,
           11 it seems to me, depend on discovery into factual grounds.
           12            MR. MARCHESE: That is a legal issue, Your Honor.
           13            THE COURT: That's right.
           14            MR. MARCHESE: But I think to some extent there
02:40:10   15 is a mixed question of law and fact, depending on what we
           16 would find out about these drop performance claims in
           17 connection with the safety marketing campaign that SIG
           18 did.
           19        With respect to whether a defect has manifested
02:40:29   20 itself, we would say that this is a design defect case.
           21 And so there is an inherent defect in each unit of that
           22 pistol as it was originally designed.
           23        And we have also made allegations about how there are
           24 a number of users of the P320 who were injured and shot
02:40:56   25 because they dropped their weapon and they were subject to

                                         Laura Wells, CRR, RDR
       Case 4:19-cv-00585 Document 62-3 Filed on 10/21/20 in TXSD Page 17 of 38   16



            1 a drop-fire incident.
            2       So this is not a situation like in the Everett case
            3 which related to a manufacturing defect with some
            4 seatbelts that never, you know, malfunctioned. This is a
02:41:18    5 case where there is a present defect in every one of the
            6 units of the P320 coming off of the factory line, and
            7 that's exactly what the court in Missouri in the Hartley
            8 case said. They said that an allegation of a design
            9 defect is not a potential problem. It is something that
02:41:44   10 is manifest in the product.
           11            MR. JOYCE: Well, Your Honor, Mr. Hartley's gun
           12 actually allegedly fired out-of-battery. We don't agree
           13 with his assertion, but that allegation was made.
           14       Secondly, in Hartley, the plaintiffs contend that the
02:42:04   15 upgrade program, which in fact was never intended to
           16 address an alleged out-of-battery problem, which we don't
           17 even think exists, but that is in that case. The
           18 plaintiffs allege --
           19            THE COURT: Wait a minute. Okay.
02:42:17   20            MR. JOYCE: -- that there is no fix available for
           21 the out-of-battery problem that they allege.
           22       In contrast, in this case, plaintiffs concede that the
           23 voluntary upgrade program that is available free of charge
           24 to the plaintiff and everyone else that has a 320 does
02:42:35   25 address the concern.

                                         Laura Wells, CRR, RDR
       Case 4:19-cv-00585 Document 62-3 Filed on 10/21/20 in TXSD Page 18 of 38   17



            1            THE COURT: Before we get to that, what is your
            2 best case or cases that when there are -- that the
            3 analysis of state law and whether subclassing will
            4 overcome any problems with variability or variations
02:42:58    5 across the states or not, what is your best case that says
            6 that that is appropriately handled at the motion to
            7 dismiss side -- stage as opposed to waiting for discovery
            8 or certification motions?
            9            MR. DWERLKOTTE: Sure, Your Honor. That would be
02:43:16   10 the Rosa case again. That was a motion to dismiss. That
           11 was at the motion to dismiss stage. I think that's right
           12 on track here, Your Honor.
           13            THE COURT: All right. And what is your best
           14 case for saying you should wait until the class
02:43:30   15 certification stage?
           16            MR. MARCHESE: We have a Fifth Circuit -- we
           17 cited a lot of authority on this. We cited a Fifth
           18 Circuit case.
           19            THE COURT: Which is what?
02:43:44   20            MR. MARCHESE: Give me a minute, Your Honor. I'm
           21 sorry.
           22       (Sotto voce discussion between counsel.)
           23            MR. MARCHESE: So it's, right, Cole v. General
           24 Motors Corp., 484 F.3d 717, Fifth Circuit.
02:44:12   25            THE COURT: Okay. I have that. All right.

                                         Laura Wells, CRR, RDR
       Case 4:19-cv-00585 Document 62-3 Filed on 10/21/20 in TXSD Page 19 of 38   18



            1 Thank you.
            2            MR. DWERLKOTTE: Your Honor, could I address that
            3 one real fast?
            4            THE COURT: I'm sorry?
02:44:16    5            MR. DWERLKOTTE: If I could address that one real
            6 fast.
            7            THE COURT: Go ahead.
            8            MR. DWERLKOTTE: I was going to address that one.
            9 In that case, Your Honor, we would differentiate that one
02:44:25   10 because it wasn't raised at the motion to dismiss stage.
           11 It was, in fact, at the class certification where that was
           12 challenged. And the Court there denied class
           13 certification on a nationwide basis. We think that
           14 actually goes in our favor.
02:44:41   15            THE COURT: All right. The last set of questions
           16 that I have is the impact of the voluntary upgrade
           17 program, the argument over whether that undermines, that
           18 the availability of that fix wholly undermines the ability
           19 of the plaintiff to claim any kind of design defect.
02:45:16   20 Hotly disputed. What is your best case for your argument?
           21 And then, I'll hear from the plaintiff.
           22            MR. DWERLKOTTE: What is our best case on
           23 standing, Your Honor?
           24            THE COURT: Well, on the question of whether --
02:45:27   25 yes, on the question of whether the recall fixes

                                         Laura Wells, CRR, RDR
       Case 4:19-cv-00585 Document 62-3 Filed on 10/21/20 in TXSD Page 20 of 38   19



            1 everything, undermines the claim. I think you rely on
            2 Cole. Any other cases?
            3            MR. DWERLKOTTE: We cite Everett. We think
            4 Everett and those line of cases are on all fours here. I
02:45:46    5 think it's slightly nuanced here, Your Honor, in that I
            6 think some courts have -- have looked at and allowed a
            7 plaintiff to proceed on an injury theory that they have
            8 stopped using a product for fear that a defect may
            9 manifest.
02:46:02   10       Here this case falls in one of those small niches
           11 where --
           12            THE COURT: Well, that's what he does allege.
           13            MR. DWERLKOTTE: I'm sorry?
           14            THE COURT: That's what he does allege.
02:46:11   15            MR. DWERLKOTTE: That he -- after the first
           16 complaint, he comes back later and says, yes, I have
           17 stopped using it.
           18            THE COURT: Right.
           19            MR. DWERLKOTTE: That is what some courts have
02:46:18   20 found that to be the case. For example, there is a BPA
           21 decision. I know it's Eighth Circuit, Your Honor, but I
           22 think Judge Smith there does a really nice job of laying
           23 out this analysis, which includes Fifth Circuit law. What
           24 he says there is it would be ridiculous and absurd to say
02:46:34   25 that we don't -- you would have to -- we wouldn't find

                                         Laura Wells, CRR, RDR
       Case 4:19-cv-00585 Document 62-3 Filed on 10/21/20 in TXSD Page 21 of 38   20



            1 standing if you haven't actually ingested poison, for
            2 example. That would be absurd.
            3       But in a situation where you have a recall or
            4 especially one where -- sorry -- not a recall but an
02:46:48    5 upgrade, one that is conceded to be appropriate and would
            6 make him whole, that that is really the linchpin here for
            7 why he doesn't have standing.
            8            MR. JOYCE: Right. And the cases where there was
            9 an assertion that the Court found valid, at least on the
02:47:08   10 motion to dismiss claim, that the plaintiff decided to
           11 stop using the product out of fear that an alleged defect
           12 made the product unsafe, in those situations there wasn't
           13 an available fix, what the plaintiffs call a fix.
           14       And that's key here because the plaintiff here can
02:47:28   15 return his gun to SIG. And just like under any garden
           16 variety warranty claim in any product for any product
           17 manufacturer, he can get his gun back in a week and a half
           18 and his -- he can use the product and the product is now
           19 above and beyond any, you know, drop safety requirements
02:47:54   20 and any abusive handling standards in the United States.
           21 And the plaintiff doesn't allege to the contrary.
           22       If every standard variety warranty claim becomes the
           23 basis of a class action, Your Honor, where the plaintiffs'
           24 lawyers sweep in after the fact and take a fee for
02:48:10   25 something that has already occurred, the courts are going

                                         Laura Wells, CRR, RDR
       Case 4:19-cv-00585 Document 62-3 Filed on 10/21/20 in TXSD Page 22 of 38   21



            1 to be overrun.
            2            MR. DWERLKOTTE: Your Honor, I think one of the
            3 cases that plaintiff cites actually illustrates this point
            4 very nicely. It's the BMW case on Pages 8 or 9, I
02:48:24    5 believe. It's Bang v. BMW. In that case the plaintiff
            6 alleged a defect. And then there was a -- BMW offered a
            7 repair but the plaintiffs claimed that that repair didn't
            8 fix everything or that it was inadequate. And that's
            9 exactly what we're talking about.
02:48:41   10            THE COURT: All right. Anything else on these
           11 points?
           12            MR. MARCHESE: Yes, Your Honor. So, first of
           13 all, the voluntary upgrade program, so-called, as it is,
           14 takes four to six weeks to complete and sometimes more
02:48:56   15 time than that.
           16            MR. JOYCE: That's not true.
           17            MR. MARCHESE: And during that time, SIG installs
           18 a lighter trigger to address this drop-safety issue. But
           19 SIG never provided effective notice of that program to its
02:49:11   20 customers and it misrepresented --
           21            THE COURT: But your client doesn't deny that he
           22 knew about it.
           23            MR. MARCHESE: Excuse me?
           24            THE COURT: Does your client deny that he knew
02:49:18   25 about it?

                                         Laura Wells, CRR, RDR
       Case 4:19-cv-00585 Document 62-3 Filed on 10/21/20 in TXSD Page 23 of 38   22



            1            MR. MARCHESE: He does not deny that he knew
            2 about it.
            3            THE COURT: In fact, he says he didn't want to
            4 because he didn't want to be without the use of it.
02:49:26    5 That's one harm he alleges. He doesn't explain why he
            6 didn't want to avail himself of the opportunity.
            7            MR. MARCHESE: He learned about the defect with
            8 this gun in December of 2018, Your Honor. He learned
            9 about it from a man in his church congregation. And he
02:49:48   10 was outraged about the fact that there was this issue with
           11 a -- a gun safety issue and he cares a lot about gun
           12 safety and SIG had not -- SIG had an opportunity to reach
           13 out to people who registered their guns with them. SIG
           14 had an opportunity to reach out to people who submitted
02:50:14   15 warranty cards to them. But SIG has not done any direct
           16 notice of the voluntary upgrade program.
           17       And then, they misrepresented the nature of the
           18 program, sometimes expressly stating that the guns were
           19 safe as originally designed and that the upgrade has
02:50:27   20 nothing to do with drop safety. And as a result, there
           21 are hundreds of thousands --
           22            MR. JOYCE: That is just not correct.
           23            MR. MARCHESE: Excuse me. And as a result, there
           24 are hundreds of thousands of these defective P320s still
02:50:39   25 out on the streets.

                                         Laura Wells, CRR, RDR
       Case 4:19-cv-00585 Document 62-3 Filed on 10/21/20 in TXSD Page 24 of 38   23



            1       Now here, the plaintiff alleged economic injury that
            2 confers standing. He paid for a gun that was represented
            3 as drop safe, but he got a gun with a drop-fire defect.
            4 And that's quintessential economic harm suffered at the
02:50:54    5 point of purchase.
            6       The plaintiff and the punitive class members can
            7 pursue money damages because they received less than what
            8 they bargained for at the time of purchase, and plaintiff
            9 has alleged that he has been deprived of the use and
02:51:08   10 enjoyment of his gun, which he stopped using due to safety
           11 concerns.
           12       And he is fully within his rights to bring these -- to
           13 bring these claims, Your Honor. And the voluntary upgrade
           14 program cannot moot his claims because his claims include
02:51:26   15 remedies such as punitive damages or trebling of damages
           16 that are simply not addressed by the voluntary upgrade
           17 program.
           18       And he also wants injunctive relief to get SIG to set
           19 the record straight on what is really going on here, and
02:51:45   20 the voluntary upgrade program just does not do that.
           21       So -- so I don't think the defendant can moot out the
           22 plaintiff's claim with that upgrade program. It's just
           23 too little too late. And so that would be my response.
           24            THE COURT: Anything from the --
02:52:03   25            MR. DWERLKOTTE: May I address a couple of those?

                                         Laura Wells, CRR, RDR
       Case 4:19-cv-00585 Document 62-3 Filed on 10/21/20 in TXSD Page 25 of 38   24



            1            MR. MARCHESE: I'm sorry. One other point. They
            2 brought these arguments up in the Hartley case. That's
            3 the other punitive class action about another type of
            4 design defect with the P320, and the judge said this issue
02:52:18    5 with the voluntary upgrade program is rife with factual
            6 issues that are inappropriate to decide on a motion to
            7 dismiss at the pleading stage and that's where we are,
            8 Your Honor.
            9            MR. JOYCE: Well, Your Honor, let me address
02:52:28   10 that.
           11            THE COURT: Is that a summary judgment motion?
           12            MR. JOYCE: Your Honor --
           13            MR. DWERLKOTTE: A motion to dismiss.
           14            MR. MARCHESE: A motion to dismiss.
02:52:35   15            MR. JOYCE: Your Honor, Hartley has nothing to
           16 with the voluntary upgrade. The voluntary upgrade had
           17 nothing to do with --
           18            THE COURT: Was there a voluntary upgrade in
           19 Hartley?
02:52:41   20            MR. JOYCE: Not that relates to the defect that
           21 they are alleging in Hartley. That has nothing to do with
           22 it, no.
           23            THE COURT: Wait. Wait. I'm confused. What was
           24 the voluntary recall related to in that case?
02:52:50   25            MR. JOYCE: It wasn't. The voluntary -- in

                                         Laura Wells, CRR, RDR
       Case 4:19-cv-00585 Document 62-3 Filed on 10/21/20 in TXSD Page 26 of 38   25



            1 Hartley they are alleging that the P320 can fire
            2 out-of-battery, and SIG denies that that's the case.
            3 That's what the class action is there.
            4            THE COURT: Was there a voluntary --
02:53:03    5            MR. JOYCE: SIG instituted a voluntary upgrade to
            6 deal with the drop-fire issue not to --
            7            THE COURT: Did they -- okay. Was there a
            8 voluntary upgrade for the issue that was brought up in
            9 Hartley?
02:53:15   10            MR. JOYCE: No.
           11            THE COURT: Okay.
           12            MR. DWERLKOTTE: No.
           13            MR. JOYCE: It's the same gun. So the same guns
           14 or the same firearms are the subject of that.
02:53:19   15            MR. MARCHESE: I disagree.
           16            THE COURT: I'll look at the case.
           17            MR. MARCHESE: I disagree. There is a mechanical
           18 disconnector added to the weapon which addresses this --
           19            THE COURT: Both?
02:53:28   20            MR. MARCHESE: -- which addresses this potential
           21 out-of-battery design defect.
           22            THE COURT: As well as the drop fire?
           23            MR. JOYCE: That is not why the mechanical
           24 disconnector was added to the P320. The mechanical
02:53:39   25 disconnector was not added to the P320 to address an

                                         Laura Wells, CRR, RDR
       Case 4:19-cv-00585 Document 62-3 Filed on 10/21/20 in TXSD Page 27 of 38   26



            1 out-of-battery issue. There is no out-of-battery issue.
            2 The mechanical disconnector was not added to address a
            3 concern that the firearm could fire out-of-battery. The
            4 mechanical disconnector was added as a component to
02:53:55    5 address the drop-fire issue. That's why -- that's why
            6 that was added.
            7            THE COURT: Okay. All right. I'll look at the
            8 Hartley case and see what it says. Thank you.
            9            MR. MARCHESE: Thank you.
02:54:05   10            THE COURT: Anything else that would be helpful?
           11            MR. DWERLKOTTE: A couple of more points on what
           12 counsel raised, Your Honor. A lot of those facts that we
           13 just heard from counsel are not actually in the pleadings
           14 anywhere. This December 2018 event, that's not anywhere
02:54:18   15 in the complaint, Your Honor. The piece about notice and
           16 how we're supposed to provide notice and all those things,
           17 that is not required by any law that we're aware of.
           18       In fact, that would be akin to post-sale duty, which I
           19 think is pretty clear under Texas that there is no
02:54:37   20 post-sale duty to warn, recall, retrofit, anything of that
           21 nature. So those allegations, I think, are without merit,
           22 Your Honor.
           23       And then as to the -- this standing piece of this
           24 inherent defect, I think they are trying to lump in this
02:54:51   25 case with kind of the false advertising cases on which

                                         Laura Wells, CRR, RDR
       Case 4:19-cv-00585 Document 62-3 Filed on 10/21/20 in TXSD Page 28 of 38   27



            1 they primarily rely. And those cases are clear at the
            2 point of sale that there is an injury. There is a
            3 uniformly false statement that induced a plaintiff to
            4 purchase a product.
02:55:05    5       Here the alleged defect may or may not happen. It's
            6 contingent on something happening in the future, dropping
            7 it numerous times potentially and at certain angles. So
            8 that it's -- you can't put this case in the false
            9 advertising-type cases, Your Honor.
02:55:18   10            THE COURT: Some of the cases talk about
           11 inevitably manifesting.
           12            MR. DWERLKOTTE: Absolutely. I think that that
           13 is --
           14            THE COURT: What is the -- does "inevitably" mean
02:55:28   15 in every weapon, in every product, in every item this will
           16 happen or does it mean that in a certain number of cases
           17 it's likely to happen?
           18            MR. DWERLKOTTE: Are you asking --
           19            THE COURT: What does "inevitably manifest" mean
02:55:46   20 in the case law?
           21            MR. DWERLKOTTE: Well, I think there has to be a
           22 clear allegation that it is inevitable, and it is not
           23 here, Your Honor.
           24            THE COURT: Does that mean it is going to happen
02:55:51   25 in every single case at some point? What does it mean?

                                         Laura Wells, CRR, RDR
       Case 4:19-cv-00585 Document 62-3 Filed on 10/21/20 in TXSD Page 29 of 38   28



            1            MR. DWERLKOTTE: I'm not sure the exact answer to
            2 that, Your Honor.
            3            MR. JOYCE: But I think it has to happen in
            4 ordinary use, Your Honor, here.
02:56:00    5            THE COURT: Well, dropping it is in ordinary use.
            6            MR. JOYCE: Is not in ordinary use. Dropping a
            7 loaded firearm is --
            8            THE COURT: Everybody knows it happens.
            9            MR. JOYCE: It can happen.
02:56:08   10            THE COURT: Yes. That's really the point. It
           11 can happen during ordinary use. It may not be ordinary.
           12            MR. JOYCE: I wouldn't agree it's ordinary use,
           13 but it can happen during ordinary use, Your Honor.
           14            THE COURT: Right. That's a fair way to put it.
02:56:21   15 All right. Anything else?
           16            MR. MARCHESE: No, Your Honor.
           17            MR. DWERLKOTTE: No, Your Honor.
           18            THE COURT: Well, this has been very helpful, and
           19 I appreciate it. We'll try to get an opinion out as
02:56:31   20 quickly as possible. Without prejudging anything, I think
           21 that you will have some more work to do to make your
           22 pleadings a little bit tighter, and we'll see if that can
           23 address some of the issues that have been raised in the
           24 motion to dismiss.
02:56:52   25            MR. MARCHESE: Thank you, Judge.

                                         Laura Wells, CRR, RDR
       Case 4:19-cv-00585
               ConcordanceDocument 62-3 Filed on 10/21/20 in TXSD Page 30 of 38   29



            1            MR. ALLEN: Thank you, Your Honor.
            2            MR. JOYCE: Thank you, Your Honor.
            3            MR. DWERLKOTTE: Thank you, Judge.
            4            THE COURT: Thank you.
02:57:00    5       (Proceedings concluded at 2:57 p.m.)
            6 Date: August 27, 2019
            7                    COURT REPORTER'S CERTIFICATE
            8      I, Laura Wells, certify that the foregoing is a
            9 correct transcript from the record of proceedings in the
           10 above-entitled matter.
           11
           12                              /s/ Laura Wells
           13                        Laura Wells, CRR, RMR
           14
           15
           16
           17
           18
           19
           20
           21
           22
           23
           24
           25

                                         Laura Wells, CRR, RDR
Case 4:19-cv-00585 Document 62-3 Filed on 10/21/20 in TXSD Page 31 of 38 30
   Proceedings



                     /                                      25:18, 25:20                18:20
                                          7
                                                         advertising [2] - 26:25,    arguments [1] - 24:2
    /s [1] - 29:12           713 [1] - 1:14                 27:9                     Army [1] - 9:1
                             717 [1] - 17:24             advertising-type [1] -      aspect [1] - 7:3
                 1           77002 [2] - 1:14, 1:24         27:9
                                                                                     assertion [4] - 5:16,
                                                         afternoon [3] - 2:4, 2:8,
    1 [3] - 1:7, 12:17                                                                  5:25, 16:13, 20:9
                                          8                 2:11
    10019 [1] - 1:10                                                                 assisted [1] - 1:25
                                                         agree [2] - 16:12, 28:12
    10577 [1] - 1:21         8 [4] - 3:16, 4:12, 4:25,                               AUGUST [1] - 1:5
                                                         ahead [1] - 18:7
    1100 [1] - 1:13             21:4                                                 August [1] - 29:6
                                                         akin [1] - 26:18
                             8004 [1] - 1:23                                         authority [1] - 17:17
                                                         allegation [4] - 2:25,
                 2           805 [1] - 12:19                16:8, 16:13, 27:22
                                                                                     avail [1] - 22:6
                             816 [1] - 1:18              allegations [5] - 3:4,      availability [1] - 18:18
    2014 [2] - 7:10, 7:17
                             837-7150 [1] - 1:11            4:25, 14:14, 15:23,      available [5] - 6:22,
    2018 [2] - 22:8, 26:14
                             888 [1] - 1:10                 26:21                       9:17, 16:20, 16:23,
    2019 [2] - 1:5, 29:6                                 allege [13] - 3:10, 3:11,      20:13
    202 [1] - 1:20                        9                 3:12, 3:16, 3:25, 4:1,   Avenue [1] - 1:10
    21 [1] - 1:5                                            5:1, 16:18, 16:21,       aware [4] - 11:10, 12:2,
    2555 [1] - 1:17          9 [1] - 21:4                   19:12, 19:14, 20:21
                                                                                        12:6, 26:17
                             9(b [2] - 3:25, 4:11        alleged [9] - 2:18, 2:22,
    27 [1] - 29:6
                                                            3:24, 16:16, 20:11,                  B
    2:22 [1] - 1:4           914 [1] - 1:21                 21:6, 23:1, 23:9, 27:5
    2:56 [1] - 1:4           964 [1] - 12:18             allegedly [1] - 16:12       b)3 [1] - 10:4
    2:57 [1] - 29:5                                      alleges [1] - 22:5          Bacon [1] - 1:16
                                          A
    2d [1] - 12:19                                       alleging [3] - 2:22,        Bang [1] - 21:5
                             ability [1] - 18:18            24:21, 25:1              bargained [1] - 23:8
                 3           above-entitled [1] -        Allen [2] - 1:12, 2:6       based [3] - 2:18, 10:20,
    320 [1] - 16:24
                                29:10                    ALLEN [2] - 2:6, 29:1          11:10
                             absolutely [2] - 12:10,     allowed [2] - 13:10,        basis [4] - 13:24, 14:23,
    3500 [1] - 1:13             27:12                       19:6                        18:13, 20:23
                             absurd [2] - 19:24, 20:2    amend [2] - 4:17, 5:11      battery [8] - 16:12,
                 4
                             abusive [1] - 20:20         amended [1] - 3:16             16:16, 16:21, 25:2,
    4 [1] - 1:20                                                                        25:21, 26:1, 26:3
                             accompanying [1] -          amount [2] - 12:14,
    417-3419 [1] - 1:21         8:7                         13:9
                                                                                     bear [2] - 15:7, 15:9
    474-6550 [1] - 1:18      Act [2] - 4:10, 10:20       analysis [3] - 14:25,       becomes [1] - 20:22
    48 [2] - 9:10, 9:13      action [6] - 2:21, 11:15,      17:3, 19:23              BEFORE [1] - 1:7
    484 [1] - 17:24             11:19, 20:23, 24:3,      angle [1] - 9:3             begin [1] - 5:14
                                25:3
    485-7200 [1] - 1:14                                  angles [1] - 27:7           best [8] - 3:7, 12:7,
                             actual [1] - 5:21                                          13:15, 17:2, 17:5,
    49 [2] - 9:10, 9:13                                  answer [1] - 28:1
                             add [1] - 14:5                                             17:13, 18:20, 18:22
    4:19-CV-00585 [1] -                                  appearances [1] - 2:3
                             added [6] - 25:18,                                      better [2] - 6:11, 7:15
       1:3                                               APPEARANCES [1]
                                25:24, 25:25, 26:2,
                                                            - 1:8
                                                                                     between [2] - 14:7,
                                26:4, 26:6                                              17:22
                 5           address [15] - 10:2,        applied [1] - 11:9
                                                                                     beyond [1] - 20:19
                                10:5, 10:6, 16:16,       apply [1] - 4:16
    515 [1] - 1:23                                                                   bit [1] - 28:22
                                16:25, 18:2, 18:5,       appreciate [1] - 28:19
                                18:8, 21:18, 23:25,                                  blanked [1] - 13:12
                 6              24:9, 25:25, 26:2,
                                                         appropriate [1] - 20:5
                                                                                     BMW [3] - 21:4, 21:5,
                                26:5, 28:23              appropriately [1] -            21:6
    64108-2613 [1] - 1:17
                             addressed [1] - 23:16          17:6
                                                                                     Boulevard [1] - 1:17
    646 [1] - 1:11                                       argument [2] - 18:17,
                             addresses [3] - 9:21,                                   BPA [1] - 19:20
                                              Laura Wells, CRR, RDR
Case 4:19-cv-00585 Document 62-3 Filed on 10/21/20 in TXSD Page 32 of 38 31
   Proceedings



    Brandon [2] - 1:12, 2:6      change [1] - 12:15           computer [1] - 1:25            15:9, 15:13, 16:19,
                                                                                             17:1, 17:13, 17:19,
    Brent [2] - 1:16, 2:9        charge [1] - 16:23           computer-assisted              17:25, 18:4, 18:7,
    brief [2] - 12:11, 14:19     CHIEF [1] - 1:7                 [1]   - 1:25                18:15, 18:24, 19:12,
    bring [2] - 23:12, 23:13     church [1] - 22:9            concealment [1] -              19:14, 19:18, 21:10,
                                                                 12:20                       21:21, 21:24, 22:3,
    bringing [2] - 4:3, 4:6      Circuit [9] - 11:22,                                        23:24, 24:11, 24:18,
                                    11:25, 12:2, 17:16,
                                                              concede [1] - 16:22
    brochure [1] - 7:8                                                                       24:23, 25:4, 25:7,
                                    17:18, 17:24, 19:21,      conceded [1] - 20:5            25:11, 25:16, 25:19,
    brought [2] - 24:2, 25:8        19:23                     concern [3] - 13:2,            25:22, 26:7, 26:10,
    bunch [1] - 8:1              cite [3] - 11:11, 13:18,        16:25, 26:3                 27:10, 27:14, 27:19,
    Bursor [2] - 1:9, 2:5           19:3                      concerns [2] - 10:2,           27:24, 28:5, 28:8,
                                                                                             28:10, 28:14, 28:18,
                                 cited [3] - 14:11, 17:17        23:11
                                                                                             29:4, 29:7
                C                cites [1] - 21:3             concluded [1] - 29:5        courts [5] - 13:10,
    California [3] - 13:7,       City [1] - 1:17              confers [1] - 23:2             14:22, 19:6, 19:19,
       13:10, 13:14              claim [12] - 2:15, 4:6,      confused [1] - 24:23           20:25
    campaign [5] - 3:9,             8:3, 10:17, 12:8, 13:1,   congregation [1] -          CRR [2] - 1:23, 29:13
       5:15, 7:4, 7:5, 15:17        18:19, 19:1, 20:10,          22:9                     customers [1] - 21:20
                                    20:16, 20:22, 23:22
    cannot [1] - 23:14                                        connect [1] - 3:8
                                 claimed [2] - 14:2, 21:7                                             D
    cards [1] - 22:15                                         connection [1] - 15:17
                                 claims [20] - 4:2, 4:4,
    cares [1] - 22:11               4:11, 4:14, 4:15, 5:3,
                                                              consumer [2] - 11:14,       damages [3] - 23:7,
    case [43] - 2:17, 11:5,         5:4, 5:6, 9:25, 10:8,        11:19                       23:15
       11:11, 11:19, 12:3,          10:17, 10:20, 11:1,       consumers [1] - 13:10       Dante [1] - 2:2
       12:7, 13:15, 13:18,          12:9, 12:13, 15:16,       contend [1] - 16:14
       13:19, 13:20, 14:2,          23:13, 23:14
                                                                                          DANTE [1] - 1:3
       14:3, 14:6, 15:20,                                     contingent [1] - 27:6       Date [1] - 29:6
                                 class [16] - 2:21, 10:4,
       16:2, 16:5, 16:8,            10:14, 11:15, 11:19,      contrary [1] - 20:21        David [1] - 1:16
       16:17, 16:22, 17:2,          12:9, 13:16, 14:20,       contrast [1] - 16:22        deal [2] - 2:14, 25:6
       17:5, 17:10, 17:14,          15:6, 17:14, 18:11,
       17:18, 18:9, 18:20,                                    Corp [1] - 17:24            December [2] - 22:8,
                                    18:12, 20:23, 23:6,
       18:22, 19:10, 19:20,         24:3, 25:3                correct [2] - 22:22, 29:9      26:14
       21:4, 21:5, 24:2,
                                 classes [1] - 2:16           counsel [5] - 2:7, 3:3,     Deceptive [2] - 4:10,
       24:24, 25:2, 25:16,
                                                                 17:22, 26:12, 26:13         10:20
       26:8, 26:25, 27:8,        clear [4] - 14:12, 26:19,
       27:20, 27:25                 27:1, 27:22               couple [2] - 23:25,         decide [1] - 24:6
    cases [15] - 2:18, 11:9,     clearer [1] - 4:17              26:11                    decided [1] - 20:10
       14:11, 14:12, 14:23,      client [3] - 7:16, 21:21,    course [1] - 9:16           decision [1] - 19:21
       17:2, 19:2, 19:4, 20:8,                                Court [5] - 1:22, 14:6,
       21:3, 26:25, 27:1,
                                    21:24                                                 defect [23] - 2:19, 2:22,
                                 closer [2] - 6:12               14:21, 18:12, 20:9          8:14, 14:2, 14:4, 14:9,
       27:9, 27:10, 27:16
                                 co [1] - 2:7                 court [1] - 16:7               15:19, 15:20, 15:21,
    Castano [1] - 13:19                                                                      16:3, 16:5, 16:9,
                                 co-counsel [1] - 2:7         COURT [97] - 1:1, 2:2,
    certain [5] - 3:5, 13:9,                                                                 18:19, 19:8, 20:11,
                                                                 2:10, 2:13, 2:23, 3:2,
       13:10, 27:7, 27:16        Cole [7] - 13:18, 13:20,        3:19, 3:21, 3:24, 4:5,
                                                                                             21:6, 22:7, 23:3, 24:4,
    certainly [1] - 14:18           14:1, 14:7, 14:8,                                        24:20, 25:21, 26:24,
                                                                 4:8, 4:15, 4:23, 5:8,
                                    17:23, 19:2                                              27:5
    CERTIFICATE [1] -                                            5:13, 5:18, 6:4, 6:6,
                                 coming [1] - 16:6               6:9, 6:13, 6:17, 6:20,   defective [1] - 22:24
       29:7
    certification [10] -         common [1] - 10:19              6:24, 7:2, 7:11, 7:16,   DEFENDANT [1] -
                                                                 7:20, 8:1, 8:6, 8:13,       1:15
       2:16, 10:4, 10:15,        complaint [4] - 3:16,           8:15, 8:17, 8:21, 9:5,
       12:8, 14:20, 15:6,           5:1, 19:16, 26:15
                                                                                          defendant [4] - 2:9,
                                                                 9:9, 9:11, 9:14, 9:19,
       17:8, 17:15, 18:11,                                                                   2:12, 11:18, 23:21
                                 complete [1] - 21:14            9:22, 10:10, 10:19,
       18:13                                                     10:24, 11:5, 11:13,      denied [1] - 18:12
    certify [2] - 14:22, 29:8    component [1] - 26:4            11:16, 11:21, 11:24,     denies [1] - 25:2
    challenged [2] - 13:22,      Compromise [3] -                12:2, 12:6, 12:22,
                                    3:9, 5:14, 7:4               12:24, 13:5, 13:15,
                                                                                          deny [3] - 21:21, 21:24,
       18:12                                                                                 22:1
                                                                 13:20, 14:16, 14:24,

                                                Laura Wells, CRR, RDR
Case 4:19-cv-00585 Document 62-3 Filed on 10/21/20 in TXSD Page 33 of 38 32
   Proceedings



    deprived [1] - 23:9             8:11, 8:23, 15:25       existing [1] - 9:4             fours [1] - 19:4
    design [7] - 8:11, 8:14,     dropping [3] - 27:6,       exists [1] - 16:17             fraud [6] - 4:8, 4:9,
       15:20, 16:8, 18:19,          28:5, 28:6                                                10:19, 10:24, 12:9,
                                                            explain [1] - 22:5
       24:4, 25:21               DTPA [1] - 12:9                                              14:23
                                                            expressly [1] - 22:18
    designed [2] - 15:22,        due [1] - 23:10                                           fraudulent [1] - 12:20
       22:19
                                                            extent [2] - 9:24, 15:14
                                 during [3] - 21:17,                                       free [1] - 16:23
    different [3] - 2:22, 7:3,      28:11, 28:13                                           frequent [1] - 13:1
       14:21
                                                                         F
                                 duty [2] - 26:18, 26:20                                   frequently [1] - 11:8
    differentiate [1] - 18:9     Dwerlkotte [2] - 1:16,     F.3d [1] - 17:24               Frizzell [2] - 1:12, 2:6
    direct [1] - 22:15              2:9                     fact [8] - 13:9, 15:15,        fully [1] - 23:12
    disagree [3] - 4:13,         DWERLKOTTE [28]               16:15, 18:11, 20:24,
       25:15, 25:17                 - 2:8, 9:10, 12:10,        22:3, 22:10, 26:18          future [2] - 14:13, 27:6
    discharge [2] - 5:20,           12:23, 13:3, 13:6,      factory [1] - 16:6
                                    13:18, 13:25, 17:9,                                                G
       5:24
                                    18:2, 18:5, 18:8,
                                                            facts [1] - 26:12
    disclosure [1] - 4:1            18:22, 19:3, 19:13,     factual [2] - 15:11, 24:5      garden [1] - 20:15
    disconnector [5] -              19:15, 19:19, 21:2,     fair [2] - 8:18, 28:14         General [1] - 17:23
       25:18, 25:24, 25:25,         23:25, 24:13, 25:12,
       26:2, 26:4                   26:11, 27:12, 27:18,
                                                            falls [1] - 19:10              generally [1] - 15:5
    discovery [10] - 7:14,          27:21, 28:1, 28:17,     false [5] - 10:21, 13:9,       GORDON [1] - 1:3
                                    29:3                       26:25, 27:3, 27:8           Gordon [2] - 2:2, 3:4
       10:7, 11:3, 11:6,
       12:14, 15:7, 15:9,                                   fast [2] - 18:3, 18:6          Gordon's [1] - 14:3
       15:11, 17:7                           E              favor [1] - 18:14              Grand [1] - 1:17
    discussion [1] - 17:22       Ebin [2] - 11:12, 11:14    fear [2] - 19:8, 20:11         grounds [1] - 15:11
    dismiss [9] - 17:7,          economic [2] - 23:1,       fee [1] - 20:24
       17:10, 17:11, 18:10,
                                                                                           gun [14] - 3:17, 5:5, 8:10,
       20:10, 24:7, 24:13,
                                    23:4                    Fifth [7] - 11:22, 11:24,         8:11, 16:11, 20:15,
       24:14, 28:24              effective [1] - 21:19         12:2, 17:16, 17:17,            20:17, 22:8, 22:11,
                                 Eighth [1] - 19:21            17:24, 19:23                   23:2, 23:3, 23:10,
    dispositive [1] - 3:1                                                                     25:13
                                 either [1] - 14:9          filed [1] - 2:19
    disputed [1] - 18:20                                                                   guns [3] - 22:13, 22:18,
                                 element [2] - 12:8, 13:1   fire [9] - 8:23, 14:4, 16:1,
    distinction [1] - 14:7                                     23:3, 25:1, 25:6,              25:13
    distinguish [1] - 13:23      elements [2] - 12:20,         25:22, 26:3, 26:5
    DISTRICT [2] - 1:1,             14:22
                                                            firearm [8] - 5:19, 5:24,                  H
       1:1                       elephant [1] - 9:15           6:16, 8:19, 26:3, 28:7
                                                                                           half [1] - 20:17
    District [1] - 11:20         enjoyment [1] - 23:10      firearms [1] - 25:14
                                                                                           handle [1] - 15:5
    DIVISION [1] - 1:2           enrichment [2] - 4:7,      fired [1] - 16:12
                                    12:19
                                                                                           handled [1] - 17:6
    documents [1] - 8:7                                     first [5] - 3:16, 7:20, 8:9,
                                 entitled [1] - 29:10                                      handling [1] - 20:20
    done [3] - 14:24, 15:4,                                    19:15, 21:12
                                 especially [1] - 20:4      first-amended [1] -            hard [1] - 10:6
       22:15
    down [1] - 10:13             essentially [1] - 13:13       3:16                        Hardy [1] - 1:16
    drop [18] - 3:18, 5:3,       event [4] - 14:9, 14:12,   Fisher [2] - 1:9, 2:5          harm [2] - 22:5, 23:4
       5:18, 5:23, 10:8,            14:14, 26:14            fix [5] - 16:20, 18:18,        Hart [1] - 11:17
       10:25, 14:4, 14:13,       Everett [4] - 14:12,          20:13, 21:8                 Hartley [9] - 16:7,
       15:16, 16:1, 20:19,          16:2, 19:3, 19:4        fixes [1] - 18:25                 16:14, 24:2, 24:15,
       21:18, 22:20, 23:3,
                                 exact [1] - 28:1           focusing [1] - 3:3                24:19, 24:21, 25:1,
       25:6, 25:22, 26:5                                                                      25:9, 26:8
    drop-fire [4] - 16:1,        exactly [2] - 16:7, 21:9   follows [1] - 13:7
                                                                                           hartley's [1] - 16:11
       23:3, 25:6, 26:5          example [2] - 19:20,       FOR [2] - 1:8, 1:15
                                    20:2
                                                                                           hear [1] - 18:21
    drop-safe [1] - 5:3                                     foregoing [1] - 29:8
                                 excuse [2] - 21:23,                                       heard [1] - 26:13
    drop-safety [1] - 21:18                                 forth [1] - 10:16
                                    22:23                                                  HEARING [1] - 1:6
    dropped [4] - 5:24,                                     four [1] - 21:14
                                 Exhibit [2] - 12:17                                       heightened [3] - 4:1,
                                                 Laura Wells, CRR, RDR
Case 4:19-cv-00585 Document 62-3 Filed on 10/21/20 in TXSD Page 34 of 38 33
   Proceedings



       4:14, 4:16                   10:22, 12:7, 12:25            25:13, 25:23, 28:3,          19:4
    helpful [2] - 26:10,         induced [1] - 27:3               28:6, 28:9, 28:12, 29:2   litigation [1] - 11:4
       28:18                     inevitable [1] - 27:22        Judge [4] - 11:20,           Littleton [2] - 1:19, 2:12
    himself [1] - 22:6                                            19:22, 28:25, 29:3
                                 inevitably [3] - 27:11,                                    LLP [2] - 1:12, 1:16
    Honor [57] - 2:4, 2:8,          27:14, 27:19
                                                               judge [1] - 24:4
                                                                                            loaded [1] - 28:7
       2:11, 2:20, 3:15, 4:4,    information [3] - 7:8,        judgment [1] - 24:11
       4:11, 4:22, 5:11, 5:16,
                                                                                            look [3] - 11:16, 25:16,
                                    7:9, 7:13                  jurisdictions [1] -             26:7
       7:15, 7:23, 8:10, 8:19,                                    12:12
       9:2, 9:16, 10:5, 10:14,
                                 ingested [1] - 20:1                                        looked [8] - 3:11, 3:13,
       12:5, 12:10, 12:21,       inherent [2] - 15:21,         JUSTICE [1] - 1:7               4:17, 4:18, 4:19, 8:6,
       13:13, 13:19, 13:25,         26:24                                                      19:6
       14:5, 14:15, 15:12,       injunctive [1] - 23:18                     K               Louisiana [1] - 1:13
       16:11, 17:9, 17:12,
       17:20, 18:2, 18:9,        injured [1] - 15:24           Kangadis [2] - 11:12,        love [1] - 14:19
       18:23, 19:5, 19:21,       injury [3] - 19:7, 23:1,         11:14                     lump [1] - 26:24
       20:23, 21:2, 21:12,          27:2                       Kansas [1] - 1:17
       22:8, 23:13, 24:8,
                                 Inman [1] - 14:6              key [1] - 20:14                          M
       24:9, 24:12, 24:15,
       26:12, 26:15, 26:22,      installs [1] - 21:17          kind [4] - 11:11, 14:7,      malfunctioned [1] -
       27:9, 27:23, 28:2,        instituted [1] - 25:5            18:19, 26:25                 16:4
       28:4, 28:13, 28:16,                                     known [1] - 5:6
       28:17, 29:1, 29:2
                                 instruction [1] - 6:18                                     man [1] - 22:9
                                 insufficient [3] - 5:8,       knows [1] - 28:8             Manhattanville [1] -
    HONORABLE [1] -
       1:7                          5:12, 14:15                                                1:20
    hotly [1] - 18:20            intended [1] - 16:15                       L               manifest [3] - 16:10,
    HOUSTON [1] - 1:2            interesting [2] - 2:14,       largely [1] - 7:5               19:9, 27:19
                                    2:17                                                    manifested [3] - 14:1,
    Houston [2] - 1:14,                                        last [1] - 18:15
       1:24
                                 internal [1] - 9:11                                           14:4, 15:19
                                                               late [1] - 23:23             manifesting [1] -
    hundreds [2] - 22:21,        internet [1] - 6:22
                                                               Laura [4] - 1:23, 29:8,         27:11
       22:24                     issue [18] - 8:11, 8:21,         29:12, 29:13
                                    10:3, 10:12, 13:16,                                     manual [7] - 5:22, 6:9,
                                                               Laurent [1] - 1:19              6:13, 6:16, 6:18, 6:21,
                 I                  13:21, 13:23, 15:12,
                                    21:18, 22:10, 22:11,       law [7] - 10:19, 15:10,         8:8
    i.e [2] - 14:4, 14:13           24:4, 25:6, 25:8, 26:1,       15:15, 17:3, 19:23,       manufacturer [1] -
                                    26:5                          26:17, 27:20                 20:17
    identified [2] - 10:1,
       10:2                      issues [6] - 2:14, 14:19,     laws [2] - 14:21, 15:1       manufacturing [1] -
                                    15:7, 24:6, 28:23          lawyers [1] - 20:24             16:3
    ignored [1] - 5:21
                                 item [1] - 27:15              laying [2] - 14:25, 19:22    Marchese [2] - 1:9, 2:5
    illustrates [1] - 21:3
                                 itself [1] - 15:20            lays [1] - 14:7              MARCHESE [48] -
    impact [1] - 18:16
                                                                                               2:4, 3:15, 3:20, 3:22,
    important [1] - 8:5                                        learned [2] - 22:7, 22:8
                                                J                                              4:2, 4:6, 4:9, 4:21,
    importantly [1] - 2:16                                     least [1] - 20:9                4:24, 5:10, 7:14, 7:18,
    improper [1] - 12:9          job [1] - 19:22               leave [1] - 5:11                8:3, 8:9, 8:14, 8:16,
                                 Joseph [2] - 1:9, 2:5                                         8:25, 10:5, 10:13,
    inadequate [1] - 21:8                                      LEE [1] - 1:7                   10:23, 10:25, 11:12,
    inappropriate [2] -          Joyce [2] - 1:19, 2:12        legal [1] - 15:12               11:14, 11:17, 11:23,
       13:17, 24:6               JOYCE [40] - 2:11,            less [1] - 23:7                 12:1, 12:4, 14:17,
                                    2:20, 2:24, 5:16, 5:19,                                    15:3, 15:12, 15:14,
    INC [1] - 1:5                                              level [1] - 11:2                17:16, 17:20, 17:23,
                                    6:5, 6:7, 6:11, 6:15,
    incident [1] - 16:1             6:18, 6:21, 7:1, 7:6,      liability [1] - 8:22            21:12, 21:17, 21:23,
    include [1] - 23:14             7:13, 7:22, 8:19, 9:2,                                     22:1, 22:7, 22:23,
                                                               lighter [1] - 21:18
                                    9:7, 9:13, 9:15, 9:21,                                     24:1, 24:14, 25:15,
    included [2] - 6:25, 8:8                                   likely [4] - 8:17, 8:22,        25:17, 25:20, 26:9,
                                    16:11, 16:20, 20:8,
    includes [1] - 19:23            21:16, 22:22, 24:9,           8:24, 27:17                  28:16, 28:25
    indicated [1] - 2:20            24:12, 24:15, 24:20,       linchpin [1] - 20:6          market [1] - 11:10
                                    24:25, 25:5, 25:10,        line [3] - 10:14, 16:6,
    individual [4] - 10:3,                                                                  marketed [1] - 7:21
                                                    Laura Wells, CRR, RDR
Case 4:19-cv-00585 Document 62-3 Filed on 10/21/20 in TXSD Page 35 of 38 34
   Proceedings



    marketing [7] - 3:9,            9:15, 9:21, 10:5,         numerous [1] - 27:7             4:25, 9:10
       3:20, 3:21, 7:4, 8:6,        10:13, 10:23, 10:25,                                   Park [2] - 1:19, 2:12
                                    11:12, 11:14, 11:17,
       10:9, 15:17
                                    11:23, 12:1, 12:4,
                                                                          O                Parker [1] - 12:18
    material [3] - 10:9,            12:10, 12:23, 13:3,                                    part [1] - 9:9
       11:1, 13:9                   13:6, 13:18, 13:25,
                                                              occur [2] - 14:13
                                                                                           particular [4] - 6:4, 6:8,
    materials [5] - 3:5,            14:17, 15:3, 15:12,       occurred [2] - 14:10,
                                                                                              9:3, 13:8
       3:20, 3:21, 8:2, 8:7         15:14, 16:11, 16:20,         20:25
                                    17:9, 17:16, 17:20,                                    particularity [1] - 6:2
    matter [1] - 29:10                                        OF [1] - 1:1
                                    17:23, 18:2, 18:5,                                     pending [2] - 2:21, 3:1
    mean [6] - 4:3, 27:14,          18:8, 18:22, 19:3,
                                                              offered [1] - 21:6
                                                                                           people [2] - 22:13,
       27:16, 27:19, 27:24,         19:13, 19:15, 19:19,      Omni [1] - 12:18
       27:25                                                                                  22:14
                                    20:8, 21:2, 21:12,        ON [1] - 1:6
    mechanical [6] - 1:25,          21:16, 21:17, 21:23,                                   performance [3] -
       25:17, 25:23, 25:24,         22:1, 22:7, 22:22,        once [1] - 10:13                10:8, 11:1, 15:16
       26:2, 26:4                   22:23, 23:25, 24:1,       one [16] - 8:24, 9:23,       permissible [1] - 2:17
                                    24:9, 24:12, 24:13,          12:16, 12:24, 13:21,
    meet [1] - 4:14                                                                        pervasive [2] - 10:8,
                                    24:14, 24:15, 24:20,         16:5, 18:3, 18:5, 18:8,
    members [1] - 23:6              24:25, 25:5, 25:10,          18:9, 19:10, 20:4,
                                                                                              11:2

    merit [1] - 26:21               25:12, 25:13, 25:15,         20:5, 21:2, 22:5, 24:1    physically [1] - 6:23
                                    25:17, 25:20, 25:23,                                   picture [1] - 5:23
    met [1] - 8:19                                            opinion [1] - 28:19
                                    26:9, 26:11, 27:12,
    might [1] - 15:7                27:18, 27:21, 28:1,       opportunity [4] -            piece [2] - 26:15, 26:23
    minute [2] - 16:19,             28:3, 28:6, 28:9,            14:19, 22:6, 22:12,       pistol [3] - 5:22, 14:3,
                                    28:12, 28:16, 28:17,         22:14                        15:22
       17:20
    misfire [1] - 8:10
                                    28:25, 29:1, 29:2, 29:3   opposed [1] - 17:7           PLAINTIFF [1] - 1:8
                                 multi [1] - 14:23            opposition [1] - 10:16
    misleading [1] - 10:21                                                                 plaintiff [22] - 2:5, 2:7,
                                 multi-state [1] - 14:23      ordinary [7] - 28:4,            3:3, 4:3, 5:2, 5:17,
    misrepresented [2] -                                                                      7:24, 9:17, 14:2,
                                                                 28:5, 28:6, 28:11,
       21:20, 22:17
                                             N                   28:12, 28:13                 16:24, 18:19, 18:21,
    Missouri [3] - 1:17,                                                                      19:7, 20:10, 20:14,
                                                              originally [2] - 15:22,
       2:21, 16:7                name [1] - 11:18                                             20:21, 21:3, 21:5,
                                                                 22:19
    mixed [1] - 15:15            nascent [1] - 11:3                                           23:1, 23:6, 23:8, 27:3
                                                              out-of-battery [8] -         plaintiff's [1] - 23:22
    model [2] - 2:23, 2:24       nationwide [2] - 10:17,         16:12, 16:16, 16:21,
    moment [1] - 12:4               18:13                        25:2, 25:21, 26:1, 26:3   plaintiffs [5] - 16:14,
                                 nature [2] - 22:17, 26:21                                    16:18, 16:22, 20:13,
    money [1] - 23:7                                          outlined [1] - 12:19
                                                                                              21:7
    moot [2] - 23:14, 23:21      need [4] - 3:24, 7:14,       outraged [1] - 22:10         plaintiffs' [1] - 20:23
                                    10:7, 11:3                outside [1] - 9:5
    most [1] - 2:14                                                                        plausible [4] - 5:25,
                                 never [3] - 16:4, 16:15,     overcome [1] - 17:4
    motion [12] - 3:1, 10:15,       21:19
                                                                                              6:5, 6:7, 6:9
       17:6, 17:10, 17:11,                                    overrun [1] - 21:1           pleading [8] - 4:11,
       18:10, 20:10, 24:6,       New [4] - 1:10, 1:21,
                                                                                              4:12, 4:16, 7:22, 7:23,
       24:11, 24:13, 24:14,         11:20
                                                                          P                   9:8, 14:18, 24:7
       28:24                     nice [1] - 19:22                                          pleadings [3] - 9:5,
    MOTIONS [1] - 1:6            nicely [1] - 21:4            P.A [1] - 1:9                   26:13, 28:22
    motions [1] - 17:8           niches [1] - 19:10           p.m [1] - 29:5               point [8] - 7:7, 7:9, 21:3,
    Motors [1] - 17:24           nothing [5] - 15:3,          P.M [2] - 1:4                   23:5, 24:1, 27:2,
    MR [118] - 2:4, 2:6, 2:8,                                                                 27:25, 28:10
                                    22:20, 24:15, 24:17,      P320 [7] - 8:7, 15:24,
       2:11, 2:20, 2:24, 3:15,      24:21                        16:6, 24:4, 25:1,         points [2] - 21:11, 26:11
       3:20, 3:22, 4:2, 4:6,     notice [4] - 21:19,             25:24, 25:25              poison [1] - 20:1
       4:9, 4:21, 4:24, 5:10,       22:16, 26:15, 26:16       P320s [1] - 22:24
       5:16, 5:19, 6:5, 6:7,
                                                                                           position [1] - 14:3
                                 noticed [1] - 7:24           Pages [1] - 21:4             possible [1] - 28:20
       6:11, 6:15, 6:18, 6:21,
       7:1, 7:6, 7:13, 7:14,     nuanced [1] - 19:5           paid [1] - 23:2              post [2] - 26:18, 26:20
       7:18, 7:22, 8:3, 8:9,     number [2] - 15:24,          papers [1] - 2:21            post-sale [2] - 26:18,
       8:14, 8:16, 8:19, 8:25,      27:16
       9:2, 9:7, 9:10, 9:13,                                  Paragraph [3] - 3:16,           26:20

                                                 Laura Wells, CRR, RDR
Case 4:19-cv-00585 Document 62-3 Filed on 10/21/20 in TXSD Page 36 of 38 35
   Proceedings



    potential [2] - 16:9,        purchase [13] - 5:3,         remedies [1] - 23:15         Rule [1] - 4:12
       25:20                        5:4, 6:15, 6:17, 6:19,    remember [1] - 11:18         Rusk [1] - 1:23
    potentially [1] - 27:7          7:17, 8:4, 8:8, 9:23,
                                    10:12, 23:5, 23:8, 27:4
                                                              remembers [2] - 5:2,
    Practices [3] - 4:10,                                        8:4                                    S
       10:20
                                 purchased [3] - 4:19,
                                                              repair [2] - 21:7
    pre [1] - 9:23
                                    5:5, 6:14                                              safe [4] - 3:18, 5:3,
                                 purchaser [1] - 9:18         Reporter [1] - 1:22             22:19, 23:3
    precisely [2] - 4:17,                                     REPORTER'S [1] -
                                 pursue [1] - 23:7                                         Safety [3] - 3:8, 5:14,
       4:18                                                      29:7
                                 put [2] - 27:8, 28:14                                        7:4
    precludes [2] - 15:1,                                     representation [1] -         safety [12] - 5:14, 5:18,
       15:3                                                      3:19
                                                Q                                             8:20, 9:4, 9:16, 15:17,
    prejudging [1] - 28:20                                    representations [4] -           20:19, 21:18, 22:11,
    present [2] - 14:9, 16:5     questions [3] - 3:3,            3:6, 3:17, 9:24, 10:1        22:12, 22:20, 23:10
    presumed [3] - 11:2,            12:22, 18:15              represented [1] - 23:2       sale [5] - 7:7, 14:10,
       11:6, 11:7                quickly [1] - 28:20                                          26:18, 26:20, 27:2
                                                              require [2] - 4:15, 10:21
    presumption [7] -            quintessential [1] -                                      SAUER [1] - 1:5
                                                              required [4] - 9:24,
       11:8, 11:9, 13:4, 13:7,      23:4                         12:12, 12:18, 26:17       Sauer [5] - 2:3, 2:9,
       13:8, 13:12, 13:13                                                                     2:12, 5:13, 14:24
                                 quote [1] - 3:18             requirement [2] - 4:1,
    pretty [1] - 26:19                                                                     seatbelts [1] - 16:4
                                 quote-unquote [1] -             6:2
    primarily [1] - 27:1            3:18                      requirements [1] -           Second [1] - 11:25
    problem [3] - 16:9,                                          20:19                     second [1] - 12:25
       16:16, 16:21                             R             respect [6] - 4:2, 4:13,     secondly [1] - 16:14
    problems [1] - 17:4                                          6:2, 14:20, 15:8, 15:19
                                 raised [4] - 10:2, 18:10,                                 securities [1] - 11:9
    proceed [1] - 19:7                                        respectfully [1] - 4:13
                                    26:12, 28:23                                           see [2] - 26:8, 28:22
    Proceedings [2] -            raises [3] - 12:22, 13:1,    respond [1] - 14:16
                                                                                           set [2] - 18:15, 23:18
       1:25, 29:5                   13:21                     response [1] - 23:23
    proceedings [1] - 29:9                                                                 Seventh [1] - 1:10
                                 reach [2] - 22:12, 22:14     rest [1] - 9:25
    PROCEEDINGS [1]                                                                        Shook [1] - 1:16
                                 real [2] - 18:3, 18:5        result [2] - 22:20, 22:23
       - 2:1                                                                               shot [1] - 15:24
                                 really [5] - 10:6, 19:22,    retrofit [1] - 26:20
    produced [1] - 1:25                                                                    side [1] - 17:7
                                    20:6, 23:19, 28:10        return [1] - 20:15
    product [12] - 5:22,         reason [1] - 15:1                                         SIG [17] - 1:5, 2:2, 2:9,
       14:1, 16:10, 19:8,
                                                              revealed [1] - 9:11             2:12, 5:13, 14:24,
       20:11, 20:12, 20:16,
                                 received [1] - 23:7          reviewed [3] - 3:8,             15:17, 20:15, 21:17,
       20:18, 27:4, 27:15        record [2] - 23:19, 29:9        7:24, 8:3                    21:19, 22:12, 22:13,
    program [13] - 9:20,                                                                      22:15, 23:18, 25:2,
                                 recorded [1] - 1:25          reviewing [2] - 3:4, 5:2
                                                                                              25:5
       16:15, 16:23, 18:17,      references [1] - 3:9         Reynolds [2] - 1:12,
       21:13, 21:19, 22:16,                                                                simply [1] - 23:16
                                 referring [1] - 5:21            2:6
       22:18, 23:14, 23:17,                                                                single [2] - 12:13, 27:25
       23:20, 23:22, 24:5        registered [1] - 22:13       ridiculous [1] - 19:24
                                                                                           situation [3] - 14:8,
    promises [1] - 9:25          related [2] - 16:3, 24:24    rife [1] - 24:5
                                                                                              16:2, 20:3
    prone [1] - 8:16             relates [1] - 24:20          rights [1] - 23:12           situations [1] - 20:12
    proper [1] - 10:4            relationship [1] - 4:19      RMR [2] - 1:23, 29:13        six [1] - 21:14
    proposed [1] - 2:17          relatively [1] - 11:7        Road [1] - 1:20              slightly [2] - 7:3, 19:5
    provide [2] - 14:20,         reliance [13] - 9:24,        Rob [1] - 2:11               small [1] - 19:10
       26:16                        10:3, 10:11, 10:18,       Robert [1] - 1:19            Smith [1] - 19:22
    provided [4] - 6:13,            10:22, 11:2, 11:6,        room [1] - 9:15
       6:15, 6:23, 21:19            11:10, 12:8, 12:12,                                    so-called [1] - 21:13
                                    12:17, 12:25, 13:16       Rosa [2] - 13:19, 17:10      sometimes [2] - 21:14,
    pull [1] - 5:20
                                 relied [2] - 5:4, 5:17       ROSENTHAL [1] -                 22:18
    punitive [3] - 23:6,                                         1:7
       23:15, 24:3               relief [1] - 23:18                                        Sorry [1] - 11:13
                                                              RPR [1] - 1:23               sorry [5] - 17:21, 18:4,
    Purchase [1] - 1:21          rely [2] - 19:1, 27:1
                                                Laura Wells, CRR, RDR
Case 4:19-cv-00585 Document 62-3 Filed on 10/21/20 in TXSD Page 37 of 38 36
   Proceedings



       19:13, 20:4, 24:1            25:14                        28:18, 29:4              up [3] - 2:3, 24:2, 25:8
    sort [1] - 8:2               submitted [1] - 22:14        theory [2] - 8:22, 19:7     upgrade [19] - 9:17,
    Sotto [1] - 17:22            suffered [1] - 23:4          thousands [2] - 22:21,         9:19, 16:15, 16:23,
    SOUTHERN [1] - 1:1           sufficient [1] - 4:25           22:24                       18:16, 20:5, 21:13,
                                                              tie [1] - 3:7                  22:16, 22:19, 23:13,
    Southern [1] - 11:19         Suite [3] - 1:13, 1:20,                                     23:16, 23:20, 23:22,
    speaking [1] - 15:5             1:23                      tighter [1] - 28:22            24:5, 24:16, 24:18,
    specific [3] - 3:12, 3:17,   summary [1] - 24:11          today [1] - 3:22               25:5, 25:8
       5:1                       Supp [1] - 12:19             together [1] - 3:7          USA [1] - 12:18
    specifically [1] - 5:22      supposed [1] - 26:16         track [1] - 17:12           users [1] - 15:24
    spelled [1] - 12:11          Supreme [1] - 14:6           Trade [2] - 4:10, 10:20
    stage [10] - 2:25, 11:4,     survey [1] - 14:21           transcript [1] - 29:9                    V
       14:18, 14:20, 15:6,       sweep [1] - 20:24            Transcript [1] - 1:25       valid [1] - 20:9
       17:7, 17:11, 17:15,
       18:10, 24:7
                                 switch [1] - 7:2             transcription [1] - 1:25    variability [3] - 13:2,
    standard [6] - 4:12,                                      treatment [1] - 13:16          15:10, 17:4

       4:14, 4:16, 8:20, 20:22
                                             T                trebling [1] - 23:15        variations [3] - 12:24,
                                                                                             14:25, 17:4
    standards [2] - 9:4,         talks [1] - 12:17            trigger [2] - 5:20, 21:18
       20:20                                                                              variety [3] - 4:3, 20:16,
                                 tendency [1] - 8:13          true [2] - 5:6, 21:16          20:22
    standing [10] - 3:22,                                     try [1] - 28:19
       12:4, 13:21, 13:23,
                                 tested [1] - 9:3                                         various [2] - 12:24,
       14:15, 18:23, 20:1,       testing [1] - 9:11           trying [1] - 26:24             14:25
       20:7, 23:2, 26:23         TEXAS [1] - 1:1              two [1] - 12:22             voce [1] - 17:22
    start [1] - 11:21            Texas [10] - 1:14, 1:24,     type [4] - 12:13, 14:14,    Volume [2] - 1:7
    started [1] - 3:10              4:9, 10:20, 11:21,           24:3, 27:9               voluntary [17] - 9:19,
    state [11] - 2:3, 5:2,          12:16, 13:14, 13:15,                                     16:23, 18:16, 21:13,
       12:13, 12:20, 12:21,         14:6, 26:19                           U                  22:16, 23:13, 23:16,
       13:7, 14:21, 14:23,       THE [98] - 1:7, 1:8, 1:15,                                  23:20, 24:5, 24:16,
       14:25, 15:10, 17:3           2:2, 2:10, 2:13, 2:23,
                                                              U.S [2] - 8:20, 9:4            24:18, 24:24, 24:25,
    statement [5] - 5:17,           3:2, 3:19, 3:21, 3:24,    under [3] - 9:4, 20:15,        25:4, 25:5, 25:8

       6:10, 8:18, 13:8, 27:3       4:5, 4:8, 4:15, 4:23,        26:19                    vulnerability [1] - 9:3
                                    5:8, 5:13, 5:18, 6:4,     undermines [3] -
    statements [5] - 3:12,          6:6, 6:9, 6:13, 6:17,
       4:18, 6:25, 10:11,                                        18:17, 18:18, 19:1                   W
                                    6:20, 6:24, 7:2, 7:11,
       10:21                        7:16, 7:20, 8:1, 8:6,     understood [2] - 3:4,
                                                                                          wait [4] - 16:19, 17:14,
    states [5] - 5:5, 10:18,        8:13, 8:15, 8:17, 8:21,      3:13
                                                                                             24:23
       12:16, 12:25, 17:5           9:5, 9:9, 9:11, 9:14,     undetermined [1] -
                                    9:19, 9:22, 10:10,                                    waiting [1] - 17:7
    States [1] - 20:20                                           7:9
                                    10:19, 10:24, 11:5,
                                                              unduly [1] - 8:16           wants [1] - 23:18
    STATES [1] - 1:1                11:13, 11:16, 11:21,
                                                              uniformly [1] - 27:3        warn [1] - 26:20
    stating [1] - 22:18             11:24, 12:2, 12:6,
                                    12:22, 12:24, 13:5,       unit [1] - 15:21            warning [3] - 5:23,
    stenography [1] - 1:25                                                                   6:16, 6:21
                                    13:15, 13:20, 14:16,
    still [1] - 22:24                                         United [1] - 20:20
                                    14:24, 15:9, 15:13,                                   warrantied [1] - 4:11
    stop [1] - 20:11                16:19, 17:1, 17:13,       UNITED [1] - 1:1
                                    17:19, 17:25, 18:4,
                                                                                          warranties [1] - 10:1
    stopped [3] - 19:8,                                       units [1] - 16:6
                                    18:7, 18:15, 18:24,                                   warranty [7] - 4:2, 4:3,
       19:17, 23:10                 19:12, 19:14, 19:18,      unjust [2] - 4:6, 12:19        10:17, 12:13, 20:16,
    straight [1] - 23:19            21:10, 21:21, 21:24,      unless [1] - 5:20              20:22, 22:15
    Street [1] - 1:23               22:3, 23:24, 24:11,                                   warranty-type [1] -
                                                              unquote [1] - 3:18
                                    24:18, 24:23, 25:4,                                      12:13
    streets [1] - 22:25             25:7, 25:11, 25:16,       unrelated [2] - 2:22,
    stuff [1] - 3:13                25:19, 25:22, 26:7,          13:2                     weapon [7] - 4:20,
                                                                                             6:14, 7:21, 8:23,
    subclassing [1] - 17:3          26:10, 27:10, 27:14,      unsafe [1] - 20:12
                                    27:19, 27:24, 28:5,                                      15:25, 25:18, 27:15
    subject [3] - 3:1, 15:25,       28:8, 28:10, 28:14,
                                                              unspecified [1] - 3:5       weapons [2] - 8:18,

                                               Laura Wells, CRR, RDR
Case 4:19-cv-00585 Document 62-3 Filed on 10/21/20 in TXSD Page 38 of 38 37
   Proceedings



       8:23
    website [10] - 3:23,
       5:19, 6:24, 7:5, 7:10,
       7:12, 7:17, 7:24, 7:25,
       8:1
    week [1] - 20:17
    weeks [1] - 21:14
    Wells [4] - 1:23, 29:8,
       29:12, 29:13
    whereas [2] - 14:2,
       14:11
    whole [1] - 20:6
    wholly [1] - 18:18
    withstand [2] - 6:1, 6:2
    word [2] - 9:1, 13:12

                Y
    year [1] - 7:20
    years [1] - 5:13
    York [4] - 1:10, 1:21,
       11:20




                                 Laura Wells, CRR, RDR
